Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Advantage Announces Fourth Quarter and Year Ended December 31, 2009 Financial Results (TSX: AAV, NYSE: AAV) CALGARY, March 16 /CNW/ - Advantage Oil & Gas Ltd. ("Advantage" or the "Corporation") is pleased to announce the financial and operating results for the year ended December 31, 2009. << Reduced Debt, Strong Hedging Gains, Lower Operating Costs and Royalties Contribute to a Solid 2009 - Total debt obligations at year end 2009 were reduced by 57% as compared to December 31, 2008. At December 31, 2009, Advantage's bank debt is $250.3 million on a credit facility of $525 million resulting in an unutilized capacity of approximately $274.7 million. A total of $218 million of convertible debentures remain outstanding of which $69 million will mature in June 2010, $63 million in December 2011 and the balance of $86 million in January 2015. - Hedging gains of $86.5 million during 2009 contributed significantly to funds from operations of $199.0 million or $1.30 per share despite a 49% reduction in the AECO monthly natural gas price and a 38% reduction in WTI crude oil prices in 2009 as compared to 2008. Annual funds from operations were 45% lower compared to 2008 due to the significantly lower commodity prices and also due to the sale of 8,100 boe per day of assets which closed in July 2009. In the fourth quarter of 2009, funds from operations were $49.8 million or $0.30 per share compared to $69.4 million or $0.49 per share in the same period of 2008. Hedging gains during the fourth quarter of 2009 amounted to $16.3 million. - Total operating costs decreased 46% and 27% for the three months and year ended December 31, 2009 as compared to the same periods in 2008. Operating costs per unit decreased 25% to $11.01 per boe for the fourth quarter of 2009 and decreased 13% to $12.11 per boe for the full year of 2009 when compared to the same periods in 2008. Advantage's per unit operating costs have decreased continually since early 2008 due to a successful and ongoing optimization program. In addition, the sale of 8,100 boe per day of higher cost production in July 2009 and increasing production at Glacier are anticipated to further reduce future corporate operating costs. - Total royalties during the fourth quarter of 2009 decreased 51% and for the full year 2009 decreased 67% when compared to the similar periods of 2008. The royalty rate as a percentage of revenue decreased 3.4% to 13.8% in the fourth quarter of 2009 and for the full year 2009 decreased 4.7% to 14.3% when compared to the similar periods of 2008. The significant decrease in royalties resulted from lower commodity prices and the impact of the Alberta Royalty Incentive Programs. Advantage's increased financial flexibility and cash flow in 2009 allowed us to capitalize on the royalty incentives due to our highly active drilling program. - Average daily production during the fourth quarter of 2009 was 22,566 boe per day and for the full year 2009 was 26,929 boe per day which is 28% and 17% lower than the same periods in 2008. The lower production is due primarily to the sale of 8,100 boe per day of assets in July 2009 and the extended shut-in of our Lookout Butte property (1,100 boe per day) in Southern Alberta which resulted from a third party processing plant modification. Lookout Butte was brought back on production during the latter part of November 2009. Successful Drilling Program Leads to Record Reserve Additions in 2009 (please refer to our March 8, 2010 press release for additional details) - Advantage's 2009 capital development program of $171 million (of which $132.5 million was invested at our Montney resource play at Glacier, Alberta) resulted in significant low cost reserve additions and replaced 698% of 2009 annual production at an all-in Finding, Development and Acquisition ("FD&A") cost of $10.14 per boe including the change in Future Development Capital ("FDC"). - Advantage's P+P reserves increased 34% to 232.3 million boe at December 31, 2009 due to the strong low cost drill-bit reserve additions of 95.9 million boe at a Finding and Development ("F&D") cost of $9.82 per boe. The significant reserve additions helped offset asset sales which reduced reserves by 27.2 million boe with net proceeds of $245.2 million or $9.01 per boe. - Reserves per share increased 18% at December 31, 2009 as compared to December 31, 2008. The debt adjusted reserves per share increase is 70% for the same period. - Advantage's December 31, 2009 Net Asset Value per share ("NAV") is $15.07 per share at a 10% discount rate before tax calculated using the Sproule and Associates Ltd. 2009 reserve report and price forecasts. Our NAV increased by 7.4% from 2008 as the increase in reserves more than offset the significant decline in Sproule's natural gas price forecast. - The one year recycle ratio is 2.6 times using the FD&A cost of $10.14 per boe including the change in FDC and our 2009 operating netback of $26.60 per boe. - The proven and probable reserves life index ("RLI") increased by 86% from 2008 to 28.2 years using our estimated fourth quarter 2009 average production rate. The RLI is anticipated to decline as production increases associated with our Phase II Glacier development program come on-stream during the second quarter of 2010. Glacier Success Results in Low Cost Reserve Additions and Current Montney Production Capability In Excess of 90 mmcfd net - Advantage's extensive drilling and development program in 2009 has resulted in a 284% increase in P+P reserves assigned by Sproule in the Upper and Lower Montney at Glacier from 35.8 mmboe (0.21 Tcf) to 137.4 mmboe (0.82 Tcf) at December 31, 2009. Undeveloped P+P reserves were added at a F&D cost of $9.12 per boe including the change in FDC. - The value assigned to Glacier by Sproule increased by 290% from $0.3 billion as at December 31, 2008 to $1.17 billion as at December 31, 2009 at a 10% discount factor before tax. - The Alberta Government announced on March 11, 2010 that the 5% royalty rate for new natural gas wells up to the first 500 mmcf of production or one year, whichever comes first will become permanent. This will significantly benefit the 214 future drilling locations that were included in the Sproule December 31, 2009 reserve report as the 5% royalty incentive expiration date of March 31, 2011 will no longer apply. - Capital expenditures at Glacier amounted to $132.5 million in 2009 which included the completion of Phase I of our development program in May 2009 resulting in the achievement of 25 mmcfd of production. Additional expenditures through the balance of 2009 included the commencement of our Phase II development program which included drilling 27 gross (19.4 net) horizontal wells and the expansion of gathering systems and facilities to increase production capacity to 50 mmcfd by the second quarter of 2010. - Since December 2009, the tie in of four new Upper Montney horizontals have effectively pushed our existing facility capacity to the maximum inlet design rate of 25 mmcfd and have caused us to shut-in several Montney wells due to facility constraints. Combined with our joint interest wells, production has reached peak rates of approximately 30 mmcfd. - Construction of our new 50 mmcfd gas plant (100% Advantage W.I.), expanded gas gathering system, and tie-in to the TCPL mainline is nearing completion and commissioning of these facilities and new wells are on track for the second quarter of 2010. Advantage's new gas plant is anticipated to reduce Glacier's total operating costs from $8.25/boe to approximately $2.75/boe due to the elimination of third party processing fees. - Our current production capability including new wells tested to date in both the Upper and Lower Montney zones exceeds 90 mmcfd. An additional 5 gross (5 net) wells have been drilled and are waiting on completion and testing. - Advantage has also signed an agreement with TCPL to initiate work on expanding the sales pipeline lateral to 100 mmcfd. - Advantage has completed the drilling of our first Nikanassin horizontal well at Glacier with completion and testing of the well expected to occur in the first half of 2010. We anticipate several horizontal wells will be required to delineate the potential of the Nikanassin which will require optimization of horizontal drilling and completion techniques. We are encouraged with the future upside potential of this resource play due to the combination of existing Nikanassin production from several of our vertical wells on our land block and geological mapping that indicates the targeted pay interval reaches thicknesses of up to 50 meters. Hedging Update - Advantage's hedging program includes 55% of our net natural gas production for 2010 hedged at an average price of $7.46 Cdn AECO per mcf. - For 2011, Advantage has hedged approximately 27% of our net production at an average price of $6.30 Cdn AECO per mcf. - Additional details on our hedging program are available at our website at www.advantageog.com >> Looking Forward During the fourth quarter of 2009, we continued with our Phase II Montney development program at Glacier which involved drilling horizontal wells to build production inventory and delineate our land block. In addition, construction commenced on our new gas plant and gathering system expansion targeting production capacity of 50 mmcf per day which is anticipated to come on-stream during the second quarter of 2010. Delineation drilling in all four quadrants of our land block has proven up a significant portion of our undrilled acreage with well test results exceeding our expectations. Our net production capability including new well tests is currently estimated to exceed 90 mmcfd due to the better than expected results and we look forward to the second quarter of 2010 when commissioning of our Glacier gas plant is targeted to increase production at Glacier to approximately 50 mmcfd. The overall Glacier development program results in 2009 has increased our level of confidence in the commerciality and remaining upside potential of our Montney resource play that could ultimately require in excess of $2.5 billion of capital expenditures over the life of the project. Our H1 2010 Budget was announced on January 19, 2010 and includes the following guidance: << Production 24,200 to 25,200 boe/d (68% natural gas weighting) Operating Costs $10.85/boe to $11.50/boe Royalty Rate 13% to 16% Capital Expenditures $110 million (approximately 80% Glacier) >> We anticipate that our capital expenditures will be funded out of cash flow during the first half of 2010 and a continued focus on completing our Phase II capital program at Glacier will be the key objective. Advantage's strong hedging program significantly enhances our cash flow which provides an opportunity to leverage capital spending during this low supply cost environment and to capitalize on the Alberta Royalty Incentive Programs. Looking forward, Advantage is well positioned to pursue organic growth with our improved financial flexibility, solid hedging program and conversion to a growth oriented corporation. With a stable production base and an inventory of over 500 drilling locations at Glacier, Management will continue to employ a disciplined approach designed to create long term growth in shareholder value. << Financial and Operating Highlights Year ended December 31, 2009 2008 2007 2006 2005 Financial ($000, except as otherwise indicated) Revenue before royalties(1) 429,492 741,962 557,358 419,727 376,572 per share(2) 2.80 5.32 4.66 5.18 6.65 per boe 43.70 62.82 50.97 48.41 51.27 Funds from operations 199,042 361,087 271,143 214,758 211,541 per share(2) 1.30 2.59 2.22 2.65 3.72 per boe 20.25 30.58 24.79 24.78 28.80 Net income (loss) (86,426) (20,577) (7,535) 49,814 75,072 per share(2) (0.56) (0.15) (0.06) 0.62 1.33 Expenditures on fixed assets 170,868 255,591 148,725 159,487 103,229 Working capital deficit(3) 118,362 146,397 28,087 42,655 31,612 Bank indebtedness 250,262 587,404 547,426 410,574 252,476 Convertible debentures (face value) 218,471 219,195 224,612 180,730 135,111 Shares outstanding at end of year (000) 162,746 142,825 138,269 105,390 57,846 Basic weighted average shares (000) 153,140 139,483 119,604 80,958 56,593 Operating Daily Production Natural gas (mcf/d) 104,527 122,878 116,998 94,074 78,561 Crude oil and NGLs (bbls/d) 9,508 11,793 10,462 8,075 7,029 Total boe/d (at) 6:1 26,929 32,273 29,962 23,754 20,123 Average pricing (including hedging) Natural gas ($/mcf) 6.24 8.14 7.21 6.86 7.98 Crude oil and NGLs ($/bbl) 55.16 87.08 65.38 62.44 57.58 Proved plus probable reserves Natural gas (bcf) 1,140.2 704.3 546.4 442.7 286.9 Crude oil & NGLs (mbbls) 43,266 57,386 61,131 47,524 36,267 Total mboe 233,292 174,767 152,203 121,317 84,082 Reserve life index (years)(4) 28.2 15.2 12.1 11.4 12.0 (1) includes realized derivative gains and losses (2) based on basic weighted average shares outstanding (3) working capital deficit includes accounts receivable, prepaid expenses and deposits, accounts payable and accrued liabilities, distributions payable, and the current portion of capital lease obligations and convertible debentures (4) based on fourth quarter average production rates >> MANAGEMENT'S DISCUSSION & ANALYSIS The following Management's Discussion and Analysis ("MD&A"), dated as of March 16, 2010, provides a detailed explanation of the financial and operating results of Advantage Oil & Gas Ltd. ("Advantage", the "Corporation", "us", "we" or "our") for the three months and year ended December 31, 2009 and should be read in conjunction with the audited consolidated financial statements. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles ("GAAP") and all references are to Canadian dollars unless otherwise indicated. All per barrel of oil equivalent ("boe") amounts are stated at a conversion rate of six thousand cubic feet of natural gas being equal to one barrel of oil or liquids. Forward-Looking Information This MD&A contains certain forward-looking statements, which are based on our current internal expectations, estimates, projections, assumptions and beliefs. These statements relate to future events or our future performance.
